Citation Nr: 0100158	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
effective April 1, 1998, for status post total left knee 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1956 and from December 1956 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, wherein the veteran was assigned an 
evaluation of 100 percent effective February 17, 1997, and an 
evaluation of 30 percent effective April 1, 1998, for a 
status post total left knee replacement disability.

In a statement dated in September 1999 the veteran requested 
a personal hearing at the RO.  The veteran subsequently 
canceled this request in November 1999.


REMAND

Disability evaluations are determined by the application of a 
schedule of ratings. This is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The veteran's service-connected status 
post total left knee replacement disability is currently 
evaluated at 30 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2000).

Prior to determining the veteran's claim of entitlement to an 
evaluation in excess of 30 percent for a status post total 
left knee replacement disability, VA must ensure that it has 
fulfilled its duty to assist him in obtaining evidence 
necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by H.R. 4864, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 Stat. 2096 
(2000).  In this case, VA has not met this duty.  


Treatment records from the veteran's doctor show that the 
veteran complained of weakness in his left leg in August and 
September 1998.  The criteria for an increased evaluation of 
60 percent require a showing of chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  In light of this, a medical opinion is required 
that addresses this criteria in relation to the veteran's 
service-connected left knee disability.

Furthermore, the May 1997 VA examination report clearly 
states that the examiner was not furnished with any records 
to assist him with the examination.  VA regulations require 
that each disability be viewed in relation to its history 
both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2000).  Thus, it is essential 
that the examining physician have the veteran's medical 
records to review in conjunction with the examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a 
thorough and complete VA orthopedic 
examination to determine the nature and 
severity of his service-connected status 
post total left knee replacement 
disability.  Any tests or studies deemed 
appropriate by the examiner to make this 
determination should be undertaken.  The 
examination should include complete 
observations concerning the range of 
motion of the left knee.  All findings 
should be reported.  The examiner should 
be asked to determine whether the left 
knee is productive of chronic residuals 
consisting of severe painful motion or 
weakness in the affected extremity.  The 
examiner should also record any objective 
displays of pain.  The claims folder 
should be made available to the examiner 
for review before the examination.

2.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
claim of entitlement to an evaluation in 
excess of 30 percent for a status post 
total left knee replacement disability.  
If the benefit sought is denied, a new 
Supplemental Statement of the Case should 
be issued to the veteran and his 
accredited representative and a 
reasonable amount of time should be 
allowed for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



